Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faaborg et al. (US 2016/0335052).
As to claim 1, Faaborg teaches a method for carrying out a multimodal dialog by a voice activated computing device, 2, of an automobile navigation system, comprising the acts of:
capturing a first input of a vehicle user for activating a voice dialog; (Par.21)


activating/causing gesture recognition (interactive graphical user interface comprising presence sensitive input 5 for accepting gesture input from the user) when the voice dialog has not been concluded or during the dialog session (Pars.23, 27-29, 48; Figs.2-3). 
    PNG
    media_image1.png
    120
    559
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    685
    502
    media_image2.png
    Greyscale



As to claim 2, Faaborg teaches wherein the first input of the vehicle user for activating the voice dialog is a first voice input of the vehicle user (Pars.58, 73-74).
As to claim 3, Faaborg teaches processing the first voice input (Par.58).
As to claims 5-6, Faaborg teaches capturing a second gesture input of the user; and processing the second input (Pars.17, 18, 23, 48).
As to claim 7, Faaborg teaches where the gesture recognition interface 5 is activated (caused to be active to receive gesture input, Par.23), by the voice activation module 10, as a result of a voice dialog initiation by the user, therefore it is inherent and/or within the scope of the system that without further voice action input the gesture interactive interface 5 will be inactive.
As to claim 8, Faaborg teaches outputting an input request in response to the first input of the vehicle user; and/or outputting the input request in response to the second input of the vehicle user (Fig.1; Pars.28-34).
As to claim 9, Faaborg teaches wherein the input request is a spoken input request (Fig.1).
As to claim 10, Faaborg teaches processing the second input of the vehicle user on a basis of the input request. (Fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (US 2016/0335052) as applied above and in view of Waller et al. (US 2011/0022393).
As to claim 11, Faaborg teaches the second input includes a gesture comprising a pointing finger, however he doesn’t explicitly teach selecting from a suggested option using a pointing finger as claimed. Waller in same field teaches a multimodal user interface comprising voice and gesture interaction where the driver using his finger selects from displayed options (Fig.1-8).
The combination of the analogous arts would have been obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of improving the multimodal interaction.
As to claim 12, Waller teaches wherein the pointing gesture is carried out with a finger of the vehicle user (Figs.1-8).
As to claim 13, Waller teaches wherein the pointing gesture is carried out in a direction of a screen and wherein the suggested option is displayed on the screen (Figs.1-8).
As to claims 14-17, Waller teaches where the driver using his finger selects from vertically and horizontally displayed options (Figs.7-8, 11).
As to claims 18-19, Waller teaches a motor vehicle comprising a multimodal dialog machine carrying out the method of claim 1 (abstract, Figs.1-10).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaghefinazari et al. (US 8,744,645) 

    PNG
    media_image3.png
    278
    369
    media_image3.png
    Greyscale

Seo et al. (US 2014/037934) (Fig.6)









Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL ABEBE/Primary Examiner, Art Unit 2657